

Exhibit 10.20
EMPLOYMENT AGREEMENT

 
THIS AGREEMENT is dated as of September 24, 2009 (the “Effective Date”), by and
between Avantair, a Delaware corporation (the “Company”), and Steven F. Santo
(the “Executive”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Representations and Warranties.  The Executive represents and
warrants to the Company that Executive is not bound by any restrictive covenants
and has no prior or other obligations or commitments of any kind that would in
any way prevent, restrict, hinder or interfere with Executive’s acceptance of
continued employment or the performance of all duties and services hereunder to
the fullest extent of the Executive’s ability and knowledge.
 
2.           Term of Employment.  The Company will employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5.
 
3.           Duties and Functions.
 
(a)           The Executive shall be employed as the Chief Executive Officer
(“CEO”) of the Company and shall oversee, direct and manage all of the
day-to-day operations of the Company.  The Executive shall report directly to
the Company’s Board of Directors (the “Board”).  The Executive agrees to
undertake the duties and responsibilities commensurate with the position of CEO,
which may encompass such different or additional duties as may, from time to
time, be reasonably assigned by the Board, and the duties and responsibilities
undertaken by the Executive may be reasonably altered or modified from time to
time by the Board, subject to the limitations on reduction of duties provided in
Section 5(c) of this Agreement.  Executive shall comply with all of the
Company’s policies and procedures. 
 
(b)           During the Employment Period, the Executive will devote
substantially all of his full time and efforts to the best of his ability,
experience and talent to the business of the Company.  Except as provided in
Section 7, nothing in this Agreement shall preclude Executive from engaging, so
long as, in the reasonable determination of the Board, such activities do not
interfere with his duties and responsibilities hereunder, in charitable and
community affairs, from managing any passive investment made by him in publicly
traded equity securities or other property (provided that no such investment may
exceed 5% of the equity of any entity, without the prior approval of the Board)
or from serving, subject to the prior approval of the Board, as a member of
boards of directors or as a trustee of any other corporation, association or
entity.
 
4.           Compensation.
 
(a)           Base Salary:  As compensation for his services hereunder, during
the Executive’s employment as CEO, the Company agrees to pay the Executive a
base salary at the rate of Five Hundred Thousand Dollars ($500,000) per annum,
payable in accordance with the Company’s normal payroll schedule.  In no event
shall Executive’s salary be reduced below his current salary (or, subsequent to
any increases, below his then current salary).  Executive’s salary shall be
subject to annual review, based on corporate policy and contributions made by
Executive to the Company and such other factors as the Board or the Company’s
Compensation Committee (the “Committee”) shall determine and, the Board and/or
the Committee may, in its sole discretion, elect to increase Executive’s base
salary hereunder.
 
(b)           Bonus:  Executive shall be eligible to receive annual cash and/or
stock bonus awards as determined by the Board or the Committee.  All bonuses
shall be at the discretion of the Board and the Committee contingent upon the
Executive achieving goals determined by the Board or the Committee in their sole
discretion.
 
(c)           Participation in Stock Option Program:  To the extent the Company
establishes or may, from time to time, establish at any period in the future, an
incentive program that permits, allows, or provides for awards of stock,
restricted stock, or options in the Company, or similar incentive equity
interests, the Executive shall, subject to Committee approval, be eligible to
participate in such program to the same extent as other, similarly situated
employees of the Company.
 
(d)           Automobile Expenses:  Executive shall be entitled to a monthly
stipend in the amount of One Thousand Five Hundred Dollars ($1,500) to cover his
car lease.
 
(e)           Business Expenses:  In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Executive during his
employment for all reasonable, ordinary, and necessary, properly vouchered,
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect from time to
time.  The Executive shall submit vouchers and receipts for all expenses for
which reimbursement is sought.
 
(f)           Vacation:  During each calendar year, the Executive shall be
entitled to four weeks of vacation per year.  To the extent that Executive does
not use his vacation in a given calendar year, he shall be entitled to carry
forward accrued unused vacation over from year to year; provided, however, that
in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.

 
 

--------------------------------------------------------------------------------

 
 
(g)           Fringe Benefits:  In addition to his compensation provided by the
foregoing, the Executive shall be entitled to the benefits made available
generally to Company employees pursuant to Company programs, including, by way
of illustration, personal leave, paid holidays, sick leave, profit-sharing,
retirement, disability, dental, vision, group sickness, accident or family
health insurance programs of the Company, subject, in each case, to the terms of
each such program (including any discrimination testing in such program).
 
5.           Employment Period; Termination.
 
(a)           The Executive’s employment under this Agreement shall commence on
the Effective Date of this Agreement, and shall continue thereafter unabated
until terminated upon the earlier to occur of the following events:  (i) the
close of business on the third anniversary of this Agreement (the three year
term of this Agreement shall be referred to herein as the “Term”) or (ii) as
otherwise provided below, provided, however, that, on the third anniversary of
the date of this Agreement, and on every subsequent annual anniversary, and
unless either party has given the other party written notice at least thirty
(30) days prior to the such anniversary date, the term of this Agreement and the
Employment Period shall be renewed for a term ending upon the later of (i) one
(1) year subsequent to such date (each such one-year term shall be referred to
herein as a “Renewal Term”) or (ii) the close of business on the third
anniversary of a Change of Control (as defined herein) (the “Change of Control
Period”), if a Change of Control occurs, unless sooner terminated as provided
herein.  For the purposes of this Agreement, the Term and each Renewal Term (and
continued employment through the Change of Control Period) shall collectively be
referred to as the “Employment Period.”
 
For purposes of this Agreement, “Change of Control” shall mean “ (i) the
acquisition, in one or more transactions, by any Person of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of more than 50% of (A) all shares of capital
stock of Company to be outstanding immediately following such acquisition, or
(B) the combined voting power of all shares of capital stock of Company  to be
outstanding immediately following such acquisition that are entitled to vote
generally in the election of directors (the shares described in clauses (A) and
(B), collectively “Company Voting Stock”); (ii) the closing of a sale or other
conveyance of 40% or more of the assets of Company; (iii), individuals who, as
of the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a member of the Board (a “Director”) subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or (iv) the effective time of any merger, share exchange,
consolidation, or other business combination involving Company if immediately
after such transaction, persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held Company Voting
Stock.  For purposes of this section, a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than an entity controlled by the
Company.
 
(b)           Termination By Executive Without Good Reason.  Notwithstanding the
provisions of Sections 5(a), the Executive may terminate the employment
relationship at any time for any reason by giving the Company written notice at
least sixty (60) days prior to the effective date of termination.  Unless
otherwise provided by this Section, all compensation and benefits paid by the
Company to the Executive shall cease upon his last day of employment, but
Executive shall be entitled to receive any accrued but unpaid base salary, and
to be reimbursed for any reimbursable expenses that have not been reimbursed
prior to the effective date such termination.
 
(c)           Termination By Executive with “Good Reason.”  Subject to the
provisions detailed below, upon thirty (30) days’ written notice to the Company
of his intent to terminate the Agreement, Executive shall have the right to
terminate his employment under this Agreement for “Good Reason.”  For purposes
of this Agreement, “Good Reason” is defined as any one of the following: (i)
Company’s willful material breach of any provision of this Agreement; (ii) any
material adverse change in Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities (other
than a change due to Executive’s Permanent Disability or as an accommodation
under the Americans With Disabilities Act) which results in: (A) a diminution in
any material respect in Executive’s position, authority, duties,
responsibilities  or compensation, which diminution continues in time over at
least thirty (30) days, such that it constitutes an effective demotion; or (B) a
material diversion from Executive’s performance of the functions of Executive’s
position, excluding for this purpose material adverse changes made with
Executive’s written consent or due to Executive’s termination For Cause or
termination by Executive without Good Reason; or (iii) relocation of the
Company’s headquarters and/or Executive’s regular work address to a location
which requires him to travel more than forty (40) miles from Executive’s place
of employment on the date hereof; provided, however, that it shall not
constitute Good Reason unless Executive shall have provided the Company with
written notice of its alleged actions constituting Good Reason (which notice
shall specify in reasonable detail the particulars of such Good Reason) within
30 days of the events alleged actions constituting Good Reason and Company has
not cured any such alleged Good Reason or substantially commenced its effort to
cure such breach within thirty (30) days of the Company’s receipt of such
written notice.

 
 

--------------------------------------------------------------------------------

 
 
If the Executive’s employment is terminated by the Executive with Good Reason,
the Executive shall continue to receive his base salary for a period of twelve
(12) months from the effective date of termination, payable in accordance with
the Company’s normal payroll schedule, and in addition, if Executive elects to
receive Consolidated Omnibus Budget Reconciliation Act (“COBRA”) continuation
coverage under the Company’s medical plan, the Company shall reimburse the same
portion of the premium costs for the medical portion of such COBRA coverage for
a period of eighteen (18) months as the Company was paying on Executive’s behalf
under the Company’s medical plan immediately prior to the termination of
Executive’s employment; provided that Executive is and remains eligible for such
COBRA continuation coverage.  For the avoidance of doubt, it is understood and
agreed that any period during which the Company reimburses for a portion of
Executive’s COBRA premium costs pursuant to the preceding sentence shall count
toward the 18-month maximum COBRA eligibility period.  Payments hereunder will
be subject to all applicable withholding taxes. The base salary continuation and
continued health insurance coverage is referred to herein as “Severance
Benefits”.
 
Notwithstanding the foregoing, Executive shall not be entitled to any Severance
Benefits unless (i) Executive complies with all of the restrictive covenants by
which he is bound (whether pursuant to this Agreement or otherwise), including,
but not limited to, any non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Executive,
and (ii) the Executive executes, delivers and does not revoke a general release
in form and substance acceptable to the Company no later than thirty (30) days
after the date of termination and any revocation period with respect to such
release has expired; further provided, however, that if the consideration and/or
revocation period straddles two taxable years, then the Company shall make the
severance payments starting in the second of such taxable years, regardless of
which taxable year the executed release is delivered.  The parties hereto
acknowledge that the Severance Benefits to be provided under this Section 5(c)
are to be provided in consideration for the above-specified release.
 
(d)           Termination by the Company for “Cause.”  If the Executive’s
employment is terminated for “Cause,” the Executive will not be entitled to and
shall not receive any compensation or benefits of any type following the
effective date of termination.  Except as provided below, in the event
Executive’s employment with the Company is terminated for “Cause,” such
termination shall be effective upon Executive’s receipt of the notice
terminating his employment for “Cause,” which notice shall describe the bases
for the “Cause” determination.  As used in this Agreement, the term “Cause”
shall exist upon any of the following events:  (1) Executive’s fraud or breach
of fiduciary obligations in connection with performance of his duties with the
Company (including but not limited to any acts of embezzlement or
misappropriation of funds); (2) Executive’s indictment for a felony or plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude; (3) Executive’s being under the influence of any drugs (other than
prescription medicine or other medically-related drugs to the extent that they
are taken in accordance with their directions) or repeatedly being under the
influence of alcohol, during the performance of his duties under this Agreement,
or, while under the influence of such drugs or alcohol, engaging in grossly
inappropriate conduct during the performance of his duties under this Agreement;
(4) Executive’s refusal to substantially perform the Executive’s duties
hereunder, except in the event that the Executive becomes permanently disabled
as set forth in Section 5(f); (5) Executive’s willful misconduct or gross
negligence in connection with his employment; (6) Executive’s material violation
of any Company policies or procedures relating to harassment, discrimination or
insider trading; or (7) Executive’s material breach of any provision of this
Agreement.  In the case of items (4), (6) and (7) above, the Company shall
provide the Executive with written notice specifying in reasonable detail the
particulars of such Cause and the Executive shall have thirty (30) days from the
giving of such notice within which to cure, if such a cure is possible and, if
such a cure is possible and the Executive cures such Cause to the reasonable
satisfaction of the Company then Cause shall not exist with respect to such
Cause event.


(e)           Termination by the Company Without “Cause.”  Upon ten (10) days
written notice, the Company shall have the right to terminate Executive for any
reason or no reason at all.  If the Executive’s employment is terminated by the
Company without Cause, the Executive shall receive the Severance Benefits
(subject to any limits of the Company’s applicable benefits plans and insurance
policies); provided, however, that if the Executive’s employment is terminated
by the Company without Cause during the Change of Control Period, the Executive
shall receive the Severance Benefits plus his base salary for an additional
period of twenty-four (24) months and an additional eighteen (18) months of
continued and health insurance coverage, on comparable terms as made available
to the Company’s employees at such time.   Furthermore, Executive’s interest in
any stock options or restricted stock which he was granted subject to vesting or
for which he otherwise has become eligible under the terms of the applicable
stock option or restricted stock plan or agreement or for which he was scheduled
to become eligible at any time during the then applicable Employment Period
(collectively, the “Options”) shall fully vest on the effective date of his
termination without Cause, and Executive shall be granted a 12-month period in
which to exercise all of these options, subject to the terms and conditions of
the applicable stock option plan and the discretion of the Committee.  The
non-competition and non-solicitation restrictions set forth in Section 7 of this
Employment Agreement will terminate on the date Executive ceases to collect
Severance Benefits in the case of a termination of employment by the Company
without Cause pursuant to this Section 5(e). The confidentiality and rights to
inventions obligations established in Sections 8 and 9 of this Agreement will
survive the termination of this Agreement pursuant to this section.


Notwithstanding the foregoing, Executive shall not be entitled to any Severance
Benefits unless (i) Executive complies with all of the restrictive covenants by
which he is bound (whether pursuant to this Agreement or otherwise), including,
but not limited to, any non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Executive,
and (ii) the Executive executes, delivers and does not revoke a general release
in form and substance acceptable to the Company no later than thirty (30) days
after the date of termination and any revocation period with respect to such
release has expired; further provided, however, that if the consideration and/or
revocation period straddles two taxable years, then the Company shall make the
severance payments starting in the second of such taxable years, regardless of
which taxable year the executed release is delivered.  The parties hereto
acknowledge that the Severance Benefits to be provided under this Section 5(e)
is to be provided in consideration for the above-specified release.
 
 
 

--------------------------------------------------------------------------------

 

(f)           Termination Due to Executive’s Permanent Disability.  In the event
the Executive becomes permanently disabled during employment with the Company,
the Company may terminate this Agreement by giving fifteen (15) days notice to
the Executive of its intent to terminate, and unless the Executive resumes
performance of the duties set forth in Section 3 within five (5) days of the
date of the notice and continues performance for the remainder of the notice
period, this Agreement shall terminate at the end of the fifteen (15) day
period.  If the Executive is terminated pursuant to this Section 5(f), he shall
be entitled to receive the Severance Benefits.  Executive shall reasonably
cooperate with the Company in securing disability coverage, retaining disability
coverage, and collecting any benefits available from its disability insurance
carrier.  This salary continuation element of the Severance Benefits shall be
payable in accordance with the Company’s normal payroll schedule, from the
effective date of his termination, as if Executive’s employment had continued
during the severance period.  “Permanently disabled” for the purposes of this
Agreement means the inability, due to physical or mental ill health, to perform
the essential functions of Executive’s job, with or without a reasonable
accommodation, for one hundred twenty (120) business days during any one
employment year, irrespective of whether such days are consecutive.  In the
event of any dispute under this Section, the Executive shall submit to a
physical examination by a licensed physician subject to the dictates or
requirements of the Company’s disability insurance carrier, the cost of which
will be paid by the Company, and the determination of such physician shall be
determinative.


(g)           Termination Upon Executive’s Death.    This Agreement will
terminate immediately upon the Executive’s death.  In that event, Executive’s
estate shall receive any accrued but unpaid salary or bonuses.  In addition,
Executive’s estate shall be entitled to receive the Severance Benefits.  This
salary continuation element of the Severance Benefits shall be payable in
accordance with the Company’s normal payroll schedule, from the effective date
of his termination, as if Executive’s employment had continued during the twelve
month severance period, and Executive’s interest in any stock options or
restricted stock for which he had become eligible under the terms of the
applicable stock option or restricted stock plan or agreement or for which he
was scheduled to become eligible at any time during the then applicable
Employment Period under the terms of any such stock option or restricted stock
plan or agreement shall fully vest on the effective date of his termination
under this Section 5(g), subject to the terms and conditions of the applicable
stock option plan and the discretion of the Committee.  Executive and his estate
shall reasonably cooperate with the Company in securing and maintaining “key
man” life insurance at the Company’s cost and collecting any benefits available
from its life insurance carrier.


(h)           Section 409A.  Notwithstanding anything to the contrary in this
Agreement, any cash severance payments otherwise due to Executive pursuant to
this Section 5 or otherwise on or within the six-month period following
Executive’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date that is six (6) months and one (1) day
following the Executive’s termination.  In addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to Executive under Section 409A of
the Internal Revenue Code of 1986, as amended, and any temporary, proposed or
final Treasury Regulations and guidance promulgated thereunder (together,
“Section 409A”) and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.  For purposes of Section 409A, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.  “Termination of employment,” or
words of similar import, as used in this Agreement means, for purposes of any
payments under this Agreement that are payments of deferred compensation subject
to Section 409A, the Employee’s “separation from service” as defined in Section
409A.


6.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.


7.           Non-Competition, Non-Solicitation.
 
(a)           Subject to Section 5(e), the Executive agrees that, in
consideration of his employment with the Company pursuant to this Agreement, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, during Executive’s employment with the Company and for twelve (12)
months after termination thereof, the Executive will not either on his own
behalf or on behalf of any third party, except on behalf of the Company,
directly or indirectly (other than through his ownership of equity interest in
the Company), as an individual proprietor, principal, manager, agent,
consultant, guarantor, advisor, member, owner, participant, partner,
stockholder, officer, employee, director, joint venturer, lender, or in any
other capacity whatsoever (other than as a passive holder of not more than five
percent (5%) of the total outstanding stock of a publicly-held company):
 
 
(i)
carry on, engage in, accept employment with, or have any financial interest in
any North America-based:  (1) fractional aircraft ownership business; (2) fixed
base operations business; (3) air charter business; (4) business regulated as an
“air taxi” service under applicable Federal Aviation Administration regulations;
or (5) business based on know-how, trade secrets or technology of the kind or
type acquired, developed or being developed, produced, marketed, distributed,
planned, furnished or sold by the Company while the Executive was employed by
the Company;

 
 
(ii)
(a) recruit, offer employment to, solicit or induce, or attempt to induce, any
employee or employees of the Company or any affiliate to terminate their
employment with, or otherwise cease their relationship with, the Company or any
affiliate or (b) recruit, offer employment to or solicit any person who has been
employed by the Company or any affiliate during the 12 months preceding such
solicitation or offer of employment;


 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
solicit, divert, take away, or attempt to divert or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by the Company) of any of the Company’s
clients, customers, vendors, business or strategic partners, or accounts, or
prospective clients, customers, vendors, business or strategic partners, or
accounts, or

 
 
(iv)
persuade or induce any client, customer, vendor, strategic or business partner,
or account of the Company to restrict or cease to do business with, invest in,
participate with, or otherwise work with the Company, or to reduce the amount of
business, investment, participation or work that any such client, customer,
vendor, or strategic or business partner has customarily done or actively
contemplates doing with the Company.

 
(b)           Executive and the Company agree that this covenant not to compete
is a reasonable covenant under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended.  Executive agrees that any breach of the covenants contained in
this Section 7 would irreparably injure the Company.  Accordingly, Executive
agrees that the Company may, in addition to pursuing any other remedies it may
have in law or in equity, cease making any payments or providing any benefits
otherwise required by this Agreement and obtain an injunction against Executive
from any court having jurisdiction over the matter restraining any further
violation of this Agreement by Executive.
 
(c)           The provisions of Section 7 shall survive termination of this
Agreement.
 
8.           Protection of Confidential Information.
 
(a)           For purposes of this Section 8, “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), projects,
customer lists, marketing plans, methodologies, business or vendor
relationships, relationships with strategic or business partners, its high speed
networks, or equipment, tools or other materials developed for use on such
networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any invention,
existing or future product, formula, method, manufacturing techniques and
procedures, composition, compound, project, development, plan, market research,
vendor information, supplier information, customer lists or information,
contacts at or knowledge of customers, prospective customers, business or
strategic partners of the Company, apparatus, equipment, trade secret, process,
research, reports, clinical data, financial data, technical data, test data,
know-how, computer program, software, software documentation, source code,
hardware design, technology, marketing or business plan, forecast, unpublished
financial statement, budget, license, patent applications, contracts, joint
ventures, price, cost and personnel data, any trade names, trademarks or slogans
and other non-public, proprietary and confidential information of the Company,
its affiliates or customers, that, in any case, is not otherwise available to
the public (other than by Executive’s breach of the terms hereof).  The
Executive agrees (i) that all Confidential Information, whether or not in
writing, shall be treated as being confidential and/or proprietary information
and is the exclusive property of the Company and (ii) to hold in a fiduciary
capacity for the sole benefit of the Company all Confidential Information.
 
(b)           “Confidential Information” shall not include information that
 
 
(i)
is or becomes public knowledge through legal means without fault by the
Executive,

 
 
(ii)
is already public knowledge prior to the signing of this Agreement,

 
 
(iii)
must be disclosed pursuant to applicable law or court order.



(c)           The Executive agrees that he will not at any time, either during
the term of this Agreement or after its termination, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by an
officer of the Company.  Executive further agrees that all memoranda, notes,
records, data, schematics, sketches, computer programs, prototypes, or written,
photographic, magnetic or other documents or tangible objects compiled by him or
made available to him during the term of his employment concerning the business
of the Company and/or its clients, including any copies of such materials, shall
be the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.


(d)           The Executive also agrees that any breach of the covenants
contained in this Section 8 would irreparably injure the Company.  Accordingly,
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against Executive from any court having jurisdiction over the matter restraining
any further violation of this Agreement by Executive.


 
 

--------------------------------------------------------------------------------

 

9.           Intellectual Property.  During the term of this Agreement, the
Executive will disclose to the Company all ideas, concepts, inventions, product
ideas, new products, discoveries, methods, software, business plans and business
opportunities developed by him during the Employment Period, which relate
directly or indirectly to the Company’s business or the business of any of its
affiliates or their respective clients, including without limitation, any
process, product or product improvement, product ideas, new products,
discoveries, methods, software, domain names or proposed domain names, uniform
resource locators, trade names, trademarks or slogans, which may or may not be
patentable or copyrightable, registerable or otherwise protectable.  The
Executive agrees that such will be the property of the Company from the moment
of its inception (including, without limitation, all copyrightable works, which
shall be deemed “works made for hire” under the United States Copyright Act) and
that he will at the Company’s reasonable request and cost do whatever is
necessary to assign or otherwise secure for the Company the rights thereto by
patent, copyright or otherwise.  Executive acknowledges and agrees that his
obligations with respect to Company property discussed in this paragraph shall
survive the termination or expiration of this Agreement.


10.           Publicity.  Neither party shall issue, without consent of the
other party, any press release or make any public announcement with respect to
this Agreement or the employment relationship between them except for necessary
public filings with the Securities and Exchange Commission and other regulatory
agencies.  Following the date of this Agreement and regardless of any dispute
that may arise in the future, the Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other (or, in the case of the
Executive, negative, detrimental or injurious to any officer, director,
stockholder or affiliate of the Company or its affiliates) to any individual,
company or client, including within the Company.


11.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns.  In the event the Company is acquired, is a non
surviving party in a merger, or transfers substantially all of its assets, this
Agreement shall not be terminated and the transferee or surviving company shall
be bound by the provisions of this Agreement.  The parties understand that the
obligations of the Executive are personal and may not be assigned by him.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or
oral.  This Agreement may not be amended, waived, discharged or terminated
orally, but only by an instrument in writing, specifically identified as an
amendment to this Agreement, and signed by all parties.  By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement and that he voluntarily and knowingly
enters into said Agreement.
 
13.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
14.           Governing Law and Submission to Jurisdiction.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Florida, without giving effect to the principles of conflicts of
law thereof.
 
15.           Notices.  Any notice provided for in this Agreement shall be
provided in writing.  Notices shall be effective from the date of service, if
served personally on the party to whom notice is to be given, or on the second
day after mailing, if mailed by first class mail, postage prepaid.  Notices
shall be properly addressed to the parties at their respective addresses or to
such other address as either party may later specify by notice to the other.
 
16.           ARBITRATION.  EXCEPT AS PROVIDED BELOW, THE PARTIES AGREE THAT ANY
CONTROVERSY, CLAIM OR DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
THE BREACH THEREOF OR ARISING OUT OF OR RELATING TO THE EMPLOYMENT OF THE
EXECUTIVE, OR THE TERMINATION THEREOF, INCLUDING ANY STATUTORY OR COMMON LAW
CLAIMS UNDER FEDERAL, STATE, OR LOCAL LAW, INCLUDING ALL LAWS PROHIBITING
DISCRIMINATION IN THE WORKPLACE, SHALL BE RESOLVED BY ARBITRATION IN FLORIDA IN
ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF JAMS/ENDISPUTE.  THE
PARTIES AGREE THAT ANY AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND
BINDING, AND THAT JUDGMENT UPON THE AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT, DUE TO
THE NATURE OF THE CONFIDENTIAL INFORMATION, TRADE SECRETS, AND INTELLECTUAL
PROPERTY BELONGING TO THE COMPANY TO WHICH THE EXECUTIVE HAS OR WILL BE GIVEN
ACCESS, AND THE LIKELIHOOD OF SIGNIFICANT HARM THAT THE COMPANY WOULD SUFFER IN
THE EVENT THAT SUCH INFORMATION WAS DISCLOSED TO THIRD PARTIES, NOTHING IN THIS
SECTION SHALL PRECLUDE THE COMPANY FROM GOING TO COURT TO SEEK INJUNCTIVE RELIEF
TO PREVENT EXECUTIVE FROM VIOLATING THE OBLIGATIONS ESTABLISHED IN SECTIONS 7
THROUGH 10 OF THIS AGREEMENT.

 
 

--------------------------------------------------------------------------------

 
 
17.           Indemnification.


(a)           Corporate Acts.  In his capacity as a director, manager, officer,
or employee of the Company or serving or having served any other entity as a
director, manager, officer, or executive at the Company’s request, Executive
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s charter and by-laws, from and against any and all
losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) Executive acted in good faith
and in a manner Executive believed to be in the best interests of the Company,
and, with respect to any criminal proceeding, had no reasonable cause to believe
Executive’s conduct was unlawful, and (ii) Executive’s conduct did not
constitute gross negligence or willful or wanton misconduct. The Company shall
advance all reasonable expenses incurred by Executive in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in this Section, including but not necessarily limited to,
reasonable fees of legal counsel, expert witnesses or other litigation-related
expenses.


(b)           Directors & Officers Insurance.  During the Employment Period and
thereafter for six years after the Executive’s employment terminates, Executive
shall be entitled to coverage under the Company’s directors and officers
liability insurance policy and any other insurance policy providing coverage to
directors or officers of the Company, subject to the terms of such policies, in
effect at any time in the future to no lesser extent than any other officers or
directors of the Company.  Notwithstanding anything herein to the contrary, the
provisions of this Section shall survive the termination of this Agreement and
the termination of the Employment Period for any reason.


(c)           Personal Guarantees.  The Company shall indemnify and hold
harmless the Executive for any liability incurred by him by reason of his
execution of any personal guarantee for the Company’s benefit (including but not
limited to personal guarantees in connection with office or equipment leases,
commercial loans or promissory notes).    Notwithstanding anything herein to the
contrary, the provisions of this Section shall survive the termination of this
Agreement and the termination of the Employment Period for any reason.
 
18.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by one party on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.
 
(b)           With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
 
(c)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(d)           Any rights of Executive hereunder shall be in addition to any
rights Executive may otherwise have under written benefit plans or agreements of
the Company to which he is a party or in which he is a participant, including,
but not limited to, any Company sponsored written employee benefit plans, stock
option plans, grants and agreements.
 
(e)           The Company shall be entitled to withhold from any payment any
amount of withholding required by law.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered under seal, by its authorized officers or
individually, on the date first identified above.


AVANTAIR CORPORATION
         
/s/ Richard A. Pytak Jr.
 
By:
Richard A. Pytak Jr.
 
Title:
Chief Financial Officer
       
EXECUTIVE:
        /s/ Steven Santo   Steven F. Santo  


 
 

--------------------------------------------------------------------------------

 